DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:
  Claim 1, line 3: “wherein an inner surface of a central first aperture” should be amended to recite “wherein an inner surface of the central first aperture” instead, since the central first aperture was introduced already before this line.
Claim 1, line 4: “with first plurality of threads” is missing an article and should be amended to recite “with a first plurality of threads” instead.
Claims 2-10, preamble: “The tourniquet” in the preamble of each of these claims should be amended to recite “The junctional tourniquet” instead in order to match the naming convention established in the preamble of claim 1.
Claim 6, line 2: “secure the tourniquets or one or more of a plurality of straps” contains a plurality and grammatical error and should be amended to recite “secure the tourniquet to one or more of a plurality of straps” instead.
Claim 9, line 1: “further comprising a handle section to facilitate and to provide” should be amended to recite “wherein the handle section facilitates rotation and provides” instead, since the handle section is already introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the plurality of… apertures” in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 6 depends from claim 1 but the plurality of apertures are introduced in claim 3. It is recommended that claim 6 be rewritten to depend from claim 3 instead.
Claim 8 recites the limitation "the apertures" in line 1. It is unclear whether these “apertures” are the central first aperture, as recited in claim 1, or the plurality of apertures referenced in claims 3 and 6. It is recommended that this be amended to read “the plurality of apertures” instead. Please note that claim 6 must be amended to depend from claim 3 to ensure that claim 8 has proper antecedent basis.
Claim 10 recites the limitation "lock it at depth of insertion" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it is unclear what “it” is. It is recommended that the claim be amended to recite “to lock the body section at depth of insertion” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donald (PGPub US 2012/0150215 A1).
With respect to claim 1, Donald discloses a junctional tourniquet (see Fig. 1) comprising: a plate section (110, see also Figs. 2A-C) comprising a plurality of attachment posts (posts between 112/114 and the outer edge of 110, see annotated Fig. 2A below) wherein the plate section (110) is formed with a central first aperture (118 in Figs. 2A and 2C), wherein an inner surface of [the] central first aperture (118) is formed with [a] first plurality of threads (PP [0043]: "second opening 118 may include female screw threads corresponding to male threads of a screw assembly 130 shaft"); a body section (130 in Fig. 1, see also Figs. 5A-B, PP [0052]: "FIGS. 5A and 5B depict further details regarding application of additional pressure using a bandaging device, such as bandaging device 100 shown in FIG. 1") comprising a cylinder (138 in Fig. 5B) and a handle section (136) coupled to a first end of the cylinder (138), wherein the body section (130 in Fig. 1) is formed with a second plurality of threads on an outer surface of the cylinder (PP [0043]: "male threads of a screw assembly 130 shaft"), wherein the body section (130) is coupled to the plate section (110) by the first and second pluralities of threads (PP [0043]: "a platform 110 may include a second opening 118 that is configured to receive a pressure adjusting mechanism, such as screw assembly 130… second opening 118 may include female screw threads corresponding to male threads of a screw assembly 130 shaft"); a base section (120 in Fig. 1, see also Fig. 5B), wherein a first end of the base section (120) is coupled to a second end of the body section (130), wherein a second end of the base section (120) is formed with a first curved edge (see Fig. 1, 120 is rounded, see also 122 in Fig. 5B) and a first flat circular surface (120 is hemispherical and the peak of that curved edge can be considered to be flat because it can align with a flat tangent plane).

    PNG
    media_image1.png
    284
    612
    media_image1.png
    Greyscale

Regarding claim 3, Donald further discloses wherein the plate section (110 in Fig. 2A) forms a plurality of apertures (112 and 114), each connecting a first side of the plate section (110) to a second side of the plate section (see Fig. 2B, 112 and 114 extend completely through the plate 110, connecting the front face of the plate section to the back face of the plate section).
Regarding claim 4, Donald further discloses wherein the second end of the body section (130 in Fig. 1, see also 128 in Fig. 5B, [0052]: "FIGS. 5A and 5B depict further details regarding application of additional pressure using a bandaging device, such as bandaging device 100 shown in FIG. 1") is formed with a second curved edge (PP [0053]: “core 128 may have a plurality of angled surfaces, as shown in FIG. 5B, curved surfaces, and the like, to apply force to pad 122 in a variety of directions and magnitudes”) and a second flat circular surface (the peak of a curved 128 can be called flat since it can align with a tangent plane).
Regarding claim 5, Donald further discloses wherein a diameter of the base section (120 in Fig. 1) is smaller than the plate section (110, see how the plate 110 is larger in a lateral direction) to concentrate force from the base section (120) into a smaller area to cause a decrease in force needed to compress a junction (capable of doing this, see MPEP 2112.01).
Regarding claim 6, Donald further discloses wherein the plurality of attachment posts (posts between 112/114 and the outer edge of 110 in Fig. 2A, see annotated Fig. 2A above) and apertures (112 and 114) secure the [tourniquet to] one or more of a plurality of straps (PP [0045]: "a platform 110 may be assembled with an end 142 of strap 140 affixed to the platform 110, e.g. through a first opening 112. The strap 140 may then be wrapped around a body part (not shown) and the free end 144 drawn through opening 114, as shown in FIG. 3B").
Regarding claim 7, Donald further discloses wherein the attachment posts (posts between 112/114 and the outer edge of 110 in Fig. 2A, see annotated Fig. 2A above) are designed to hook buckles therearound and to prevent the tourniquet from easily falling off (see Figs. 1 and 2A, buckles can be hooked around 112 and 114).
Regarding claim 8, Donald further discloses wherein the apertures (112 and 114 in Fig. 2A) secure a screw handle to prevent loosening or to attach a tourniquet (see Figs. 1 and 2A, tourniquet straps go through 112 and 114 to attach a tourniquet).
Regarding claim 9, Donald further discloses a handle section (136 in Fig. 5B, PP [0052]: "FIGS. 5A and 5B depict further details regarding application of additional pressure using a bandaging device, such as bandaging device 100 shown in FIG. 1") to facilitate rotation and to provide additional compression to a junction (PP [0052]: "A user may turn crank 136, thereby turning shaft 138, to advance the shaft 138 to a second state with respect to the platform 110").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Donald (PGPub US 2012/0150215 A1) in view of Boney et al. (PGPub US 2016/0058130 A1).
Regarding claim 2, Donald fails to disclose a cap section; wherein the body section forms a cavity and forms a second aperture on the first end of the cylinder such that the second aperture opens into the cavity; wherein the cap section is configured to couple to the second aperture.
	In the related field of tightening mechanisms (abstract) that are also contemplated for use in tourniquets (PP [0040]: “FIG. 5 shows the reel-based mechanism 200 functioning as a tourniquet 300”), Boney et al. discloses a reel-based mechanism (200 in Figs. 5 and 10) comprising a plate section (top surface of 214), a body section (218 and 216) comprising a cylinder (216 and 404) and a handle section (218), and a base section (underside of 214) coupled to a second end of the body section (218 and 216). Boney et al. teaches a cap section (402); wherein the body section (218 and 216) forms a cavity (408) and forms a second aperture on the first end of the cylinder (216 and 404, PP [0045]: “A hollow space 408 defined between the spool member 216 and an inner wall of the cylindrical housing 404”) such that the second aperture opens into the cavity (408); wherein the cap section (402) is configured to couple to the second aperture (see the two different images included in Fig. 10).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Donald disclosure to incorporate the teachings of Boney et al. and include a cap section; wherein the body section forms a cavity and forms a second aperture on the first end of the cylinder such that the second aperture opens into the cavity; wherein the cap section is configured to couple to the second aperture. One of ordinary skill in the art would have been motivated to perform this modification to provide the device of Donald with additional storage (PP [0045]: “A hollow space 408 defined between the spool member 216 and an inner wall of the cylindrical housing 404 may be generally donut-shaped and configured to receive pills 410 and/or any other objects”) and because the device of Boney et al. is contemplated for use as a tourniquet (see 200 in Fig. 10, PP [0040]: “FIG. 5 shows the reel-based mechanism 200 functioning as a tourniquet 300”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donald (PGPub US 2012/0150215 A1) in view of Spencer (PGPub US 2010/0152770 A1).
Regarding claim 10, Donald discloses a screw shaft (138 in Fig. 5B, PP [0052]: “FIGS. 5A and 5B depict further details regarding application of additional pressure using a bandaging device, such as bandaging device 100 shown in FIG. 1… A user may turn crank 136, thereby turning shaft 138, to advance the shaft 138 to a second state with respect to the platform 110, as shown in FIG. 5B”).
	However, Donald fails to disclose an indexed screw shaft with a one-way ratchet to lock it at depth of insertion.
	In the same field of tourniquets (abstract), Spencer discloses a tourniquet (10 in Fig. 1) comprising a plate portion (40 in Fig. 1A), a body portion (64 and 166) including a cylinder (64) and a handle portion (166, obscured in Fig. 1A but shown in Figs. 1B and 2), and a base portion (60). Spencer teaches an indexed screw shaft (PP [0028]: “the shaft 64, 164 may be externally threaded (shown in FIG. 5)”) with a one-way ratchet (PP [0028]: “there may be a ratchet type connection 74 as shown in FIG. 1A wherein the shaft 64 may pass through the plate 42 portion of the plunger plate assembly 40 while engaging a keeper 43 which allows the shaft 64 to pass in one direction and not in the opposite direction”) to lock it at depth of insertion.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Donald reference to incorporate the teachings of Spencer and include an indexed screw shaft with a one-way ratchet to lock it at depth of insertion. One of ordinary skill in the art would have been motivated to perform this modification to prevent backwards rotation of the shaft (PP [0028]: “allows the shaft 64 to pass in one direction and not in the opposite direction”) and subsequent lessening of the compression applied by the tourniquet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akerfeldt et al. (PGPub US 2004/0122469 A1) teaches a screw-type compression device (see Figs. 3-4) comprising a plate section (14), a base section (13), and a body section (18) comprising a handle section (19) and a cylinder (shaft of 18), wherein the cylinder is hollow and comprises an indexed screw shaft (17).
Ward et al. (PGPub US 2018/0193030 A1) teaches a screw-type tourniquet (see Figs. 11A-B) comprising a plate section (14), a base section (12), and a body section (16) comprising a handle section (17) and a screw shaft (20).
Salstein-Begley (US Patent No. 10,363,198 B2) teaches a screw-type tourniquet (see Fig. 5) with a plate section (110), a base section (154), and a body section (150) comprising a cylindrical screw shaft (156) and a handle section (152).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771